BLACK TUSK MINERALS INC.
2009 NONQUALIFIED STOCK OPTION PLAN

 

ARTICLE I
Purpose of Plan

This 2009 NONQUALIFIED STOCK OPTION PLAN (the “Plan”) of BLACK TUSK MINERALS
INC. (the “Company”) for persons employed or associated with the Company,
including without limitation any employee, director, general partner, officer,
attorney, accountant, consultant or advisor, is intended to advance the best
interests of the Company by providing additional incentive to those persons who
have a substantial responsibility for its management, affairs, and growth by
increasing their proprietary interest in the success of the Company, thereby
encouraging them to maintain their relationships with the Company. Further, the
availability and offering of Stock Options under the Plan supports and increases
the Company’s ability to attract, engage and retain individuals of exceptional
talent upon whom, in large measure, the sustained progress growth and
profitability of the Company for the shareholders depends.

ARTICLE II
Definitions

For Plan purposes, except where the context might clearly indicate otherwise,
the following terms shall have the meanings set forth below:


“Board” shall mean the Board of Directors of the Company.


“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.


“Committee” shall mean the Compensation Committee, or such other committee
appointed by the Board, which shall be designated by the Board to administer the
Plan. The Committee shall be composed of two or more persons as from time to
time are appointed to serve by the Board and may be members of the Board or the
entire Board.


“Common Shares” shall mean the Company’s Common Shares $0.001 par value per
share, or, in the event that the outstanding Common Shares are hereafter changed
into or exchanged for different shares or securities of the Company, such other
shares or securities.


“Company” shall mean BLACK TUSK MINERALS INC., a Nevada corporation, and any
parent or subsidiary corporation of BLACK TUSK MINERALS INC., as such terms are
defined in Section 425(e) and 425(f), respectively of the Code.


“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended.


“Optionee” shall mean any person employed or associated with the affairs of the
Company who has been granted one or more Stock Options under the Plan.

 

“Securities Act” shall mean the United States Securities Act of 1933, as
amended.
 
“Stock Option” or “NQSO” shall mean a stock option granted pursuant to the terms
of the Plan.

 

“Stock Option Agreement” shall mean the agreement between the Company and the
Optionee under which the Optionee may purchase Common Shares hereunder.

ARTICLE III
Administration of the Plan

      1.     The Committee shall administer the plan and accordingly, it shall
have full power to grant Stock Options, construe and interpret the Plan,
establish rules and regulations and perform all other acts, including the
delegation of administrative responsibilities, it believes reasonable and
proper. 


     2.     The determination of those eligible to receive Stock Options, and
the amount, price, type and timing of each Stock Option and the terms and
conditions of the respective stock option agreements shall rest in the sole
discretion of the Committee, subject to the provisions of the Plan. 


     3.     The Committee may cancel any Stock Options awarded under the Plan if
an Optionee conducts himself in a manner which the Committee determines to be
inimical to the best interest of the Company and its shareholders as set forth
in more detail in paragraph 8 of Article X of the Plan.


     4.     The Board, or the Committee, may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any granted Stock
Option, in the manner and to the extent it shall deem necessary to carry it into
effect. 


     5.     Any decision made, or action taken, by the Committee or the Board
arising out or in connection with the interpretation and administration of the
Plan shall be final and conclusive. 


     6.     Meetings of the Committee shall be held at such times and places as
shall be determined by the Committee. A majority of the members of the Committee
shall constitute a quorum for the transaction of business, and the vote of a
majority of those members present at any meeting shall decide any question
brought before that meeting. In addition, the Company may take any action
otherwise proper under the Plan by the affirmative vote, taken without a
meeting, of a majority of its members. 


     7      No member of the Committee shall be liable for any act or omission
of any other member of the Committee or for any act or omission on his own part,
including,
but not limited to, the exercise of any power or discretion given to him under
the Plan except those resulting form his own gross negligence or willful
misconduct.


--------------------------------------------------------------------------------


     8.     The Company, through its management, shall supply full and timely
information to the Committee on all matters relating to the eligibility of
Optionees, their duties and performance, and current information on any
Optionee’s death, retirement, disability or other termination of association
with the Company, and such other pertinent information as the Committee may
require. The Company shall furnish the Committee with such clerical and other
assistance as is necessary in the performance of its duties hereunder.

ARTICLE IV
Shares Subject to the Plan

     1.     The total number of shares of the Company available for grants of
Stock Options under the Plan shall be 2,500,000 Common Shares, subject to
adjustment as herein provided, which shares may be either authorized but
unissued or reacquired Common Shares of the Company.


     2.     If a Stock Option or portion thereof shall expire or terminate for
any reason without having been exercised in full, the unpurchased shares covered
by such NQSO shall be available for future grants of Stock Options.

ARTICLE V
Stock Option Terms and Conditions

     1.     Consistent with the Plan’s purpose, Stock Options may be granted to
any person who is performing or who has been engaged to perform services of
special importance to management in the operation, development and growth of the
Company.


     2.     Determination of the exercise price per share for any Stock Option
issues hereunder shall rest in the sole and unfettered discretion of the
Committee, provide however, that the exercise price per share shall not be less
than the fair market value of the Company’s Common Shares on the date the Stock
Options are granted, as determined by the closing price, on the date of grant,
of the Company’s Common Shares on the Primary Exchange on which such Common
Shares are listed for trading as quoted by Bloomberg. “Primary Exchange” shall
mean the FINRA OTCBB or any other recognized exchange, which, in the aggregate,
constitutes the largest trading volume for such Common Shares during the
Company’s most recently completed fiscal year.


     3.     All Stock Options granted under the Plan shall be evidenced by
agreements which shall be subject to applicable provisions of the Plan, and such
other provisions as the Committee may adopt, including the provisions set forth
in paragraphs 2 through 13 of this Article V.


--------------------------------------------------------------------------------

 

     4.     All Stock Options granted hereunder must be granted within ten years
from the date this Plan is adopted, as set forth in more detail in Article XII
of the Plan. 


     5.     All Stock Options granted under the Plan shall be evidenced by
agreements which shall be subject to applicable provisions of the Plan, The
Committee, in its discretion, may provide that an option shall be exercisable
during such ten year period or during any lesser period of time. The Committee
may establish installment exercise terms for a Stock Option such that the NQSO
becomes fully exercisable in a series of cumulating portions. If an Optionee
shall not, in any given installment period, purchase all the Common Shares which
such Optionee is entitled to purchase within such installment period, such
Optionee’s right to purchase any Common Shares not purchased in such installment
period shall continue until the expiration or sooner termination of such NQSO.
The Committee may also accelerate the exercise of any NQSO. 


     6.     A Stock Option, or portion thereof, shall be exercised by delivery
of (i) a written notice of exercise to the Company specifying the number of
Common Shares to be purchased, and (ii) payment of the full price of such Common
Shares, as fully set forth in paragraph 7 of this Article V. No NQSO or
installment thereof shall be reusable except with respect to whole shares, and
fractional share interests shall be disregarded. Not less than 100 Common Shares
may be purchased at one time unless the number purchased is the total number at
the time available for purchase under the NQSO. Until the Common Shares
represented by an exercised NQSO are issued to an Optionee, he shall have none
of the rights of a shareholder.

 

     7.     The exercise price of a Stock Option, or portion thereof, may be
paid in United States dollars, in cash or by cashier’s check, certified check,
bank draft or money order, payable to the order of the Company in an amount
equal to the option price.



     8.     The Plan is intended to comply in all respects with Rule 16b-3 of
the Exchange Act or any successor provision, as in effect from time to time, and
in all events the Plan shall be construed in accordance with the requirements of
Rule 16b-3 of the Exchange Act. If any provision of the Plan does not comply
with Rule 16b-3 of the Exchange Act as hereafter amended or interpreted, the
provision shall be deemed inoperative. The Board, in its absolute discretion,
may bifurcate the Plan so as to restrict, limit or condition the use of any
provision of the Plan with respect to persons who are officers or directors
subject to Section 16 of the Exchange Act without so restricting, limiting or
conditioning the Plan with respect to other persons eligible to receive Stock
Option under the Plan. With respect to Stock Options, the Company intends to
have the Plan administered in accordance with the requirements for the award of
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code.

     9.      With the Optionee’s consent, the Committee may cancel any Stock
Option issued under this Plan and issue a new NQSO to such Optionee.



     10.     Except by will, the laws of descent and distribution, or with the
written consent of the Committee, no right or interest in any Stock Option
granted under the Plan shall be assignable or transferable, and no right or
interest of any Optionee shall be liable for, or subject to, any lien,
obligation or liability of the Optionee. Upon petition to, and thereafter with
the written consent of the Committee, an Optionee may assign or transfer all or
a portion of the Optionee’s rights and interest in any stock option granted
hereunder. Stock Options shall be exercisable during the Optionee’s lifetime
only by the Optionee or assignees, or the duly appointed legal representative of
an incompetent Optionee, including following an assignment consented to by the
Committee herein. 


     11.     No NQSO shall be exercisable while there is outstanding any other
NQSO which was granted to the Optionee before the grant of such option under the
Plan or any other plan which gives the right to the Optionee to purchase stock
in the Company or in a corporation which is a parent corporation (as defined in
Section 425(e) of the Code) of the Company, or any predecessor corporation of
any of such corporations at the time of the grant. An NQSO shall be treated as
outstanding until it is either exercised in full or expires by reason of lapse
of time.

 

     12.     Neither the Stock Options nor the Common Shares issuable upon
exercise of the Stock Options have been registered under the Securities Act, or
any state securities laws, and Stock Options may be granted and Common Shares
issued upon exercise pursuant to exemptions from such registration requirements.
Unless a registration statements has been filed and is effective at the time of
exercise, the Common Shares issuable upon exercise shall be restricted
securities and shall bear a restrictive legend in the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE SECURITIES MAY BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY: (A) TO THE ISSUER, (B) OUTSIDE THE
UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE U.S. SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE
LOCAL LAWS AND REGULATIONS, (C) INSIDE THE UNITED STATES IN A TRANSACTION THAT
DOES NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE
UNITED STATES FEDERAL OR STATE SECURITIES LAWS, AFTER PROVIDING AN OPINION OF
COUNSEL OF RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE ISSUER TO THAT
EFFECT. HEDGING TRANSACTIONS


--------------------------------------------------------------------------------

 

INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
U.S. SECURITIES ACT.

 

The Company is under no obligation to file a registration statement to register
the Stock Options or Common Shares issuable upon exercise of the Stock Options.



     13.     Optionees shall comply with all applicable federal and state
securities laws, including notification and other requirements under Section 13
and Section 16 of the Exchange Act, and applicable state securities laws.
Optionees shall notify the Company upon the disposition of Common Shares
acquired upon exercise of any Stock Option.

ARTICLE VI
Adjustments or Changes in Capitalization

     1.     In the event that the outstanding Common Shares of the Company are
hereafter changed into or exchanged for a different number of kinds of shares or
other securities of the Company by reason of merger, consolidation, other
reorganization, recapitalization, reclassification, combination of shares, stock
split-up or stock dividend:

 

     A. Prompt, proportionate, equitable, lawful and adequate adjustment shall
be made of the aggregate number and kind of shares subject to Stock Options
which may be granted under the Plan, such that the Optionee shall have the right
to purchase such Common Shares as may be issued in exchange for the Common
Shares purchasable on exercise of the NQSO had such merger, consolidation, other
reorganization, recapitalization, reclassification, combination of shares, stock
split-up or stock dividend not taken place;

 

     B. Rights under unexercised Stock Options or portions thereof granted prior
to any such change, both as to the number or kind of shares and the exercise
price per share, shall be adjusted appropriately, provided that such adjustments
shall be made without change in the total exercise price applicable to the
unexercised portion of such NQSO’s but by an adjustment in the price for each
share covered by such NQSO’s; or,

 

     C. Upon any dissolution or liquidation of the Company or any merger or
combination in which the Company is not a surviving corporation, each
outstanding Stock Option granted hereunder shall terminate, but the Optionee
shall have the right, immediately prior to such dissolution, liquidation, merger
or combination, to exercise his NQSO in whole or in part, to the extent that it
shall not have been exercised, without regard to any installment exercise
provisions in such NQSO.

   

  2.     The foregoing adjustment and the manner of application of the foregoing
provisions shall be determined solely by the Committee, whose determination as
to what adjustments shall be made and the extent thereof, shall be final,
binding and conclusive. No fractional Shares shall be issued under the Plan on
account of any such adjustments.

 

--------------------------------------------------------------------------------

 

ARTICLE VII
Merger, Consolidation or Tender Offer

      1.      If the Company shall be a party to a binding agreement to any
merger, consolidation or reorganization or sale of substantially all the assets
of the Company, each outstanding Stock Option shall pertain and apply to the
securities and/or property which a shareholder of the number of Common Shares of
the Company subject to the NQSO would be entitled to receive pursuant to such
merger, consolidation or reorganization or sale of assets.


     2.      In the event that:

 

          A. Any person other than the Company shall acquire more than 20% of
the Common Shares of the Company through a tender offer, exchange offer or
otherwise;

 

          B. A change in the “control” of the Company occurs, as such term is
defined in Rule 405 under the Securities Act;

 

>      C.      There shall be a sale of all or substantially all of the assets
> of the Company; any then outstanding Stock Option held by an Optionee, who is
> deemed by the Committee to be a statutory officer (“insider”) for purposes of
> Section 16 of the Exchange Act shall be entitled to receive, subject to any
> action by the Committee revoking such an entitlement as provided for below, in
> lieu of exercise of such Stock Option, to the extent that it is then
> exercisable, a cash payment in an amount equal to the difference between the
> aggregate exercise price of such NQSO, or portion thereof, and, (i) in the
> event of an offer or similar event, the final offer price per share paid for
> Common Shares, or such lower price as the Committee may determine to conform
> an option to preserve its Stock Option status, times the number of Common
> Shares covered by the NQSO or portion thereof, or (ii) in the case of an event
> covered by B or C above, the aggregate fair market value of the Common Shares
> covered by the Stock Option, as determined by the Committee at such time.

     3.      Any payment which the Company is required to make pursuant to
paragraph 2 of this Article VII, shall be made within 15 business days,
following the event which results in the Optionee’s right to such payment. In
the event of a tender offer in which fewer than all the shares which are
validity tendered in compliance with such offer are purchased or exchanged, then
only that portion of the shares covered by an NQSO as results from multiplying
such shares by a fraction, the numerator of which is the number of Common Shares
acquired pursuant to the offer and the denominator of which is the number of
Common Shares tendered in
compliance with such offer, shall be used to determine the payment thereupon. To
the extent that all or any portion of a Stock Option shall be affected by this
provision, all or such portion of the NQSO shall be terminated.


--------------------------------------------------------------------------------

 

     4.      Notwithstanding paragraphs 1 and 3 of this Article VII, the Company
may, by unanimous vote and resolution, unilaterally revoke the benefits of the
above provisions; provided, however, that such vote is taken no later than ten
business days following public announcement of the intent of an offer or the
change of control, whichever occurs earlier.

 

ARTICLE VIII
Amendment and Termination of Plan

     1.      The Board may at any time, and from time to time, suspend or
terminate the Plan in whole or in part or amend it from time to time in such
respects as the Board may deem appropriate and in the best interest of the
Company. 


     2.      No amendment, suspension or termination of this Plan shall, without
the Optionee’s consent, alter or impair any of the rights or obligations under
any Stock Option theretofore granted to him under the Plan.


     3.      The Board may amend the Plan, subject to the limitations cited
above, in such manner as it deems necessary to permit the granting of Stock
Options meeting the requirements of future amendments or issued regulations, if
any, to the Code. 


     4.      No NQSO may be granted during any suspension of the Plan or after
termination of the Plan.

ARTICLE IX
Government and Other Regulations

The obligation of the Company to issue, transfer and deliver Common Shares for
Stock Options exercised under the Plan shall be subject to all applicable laws,
regulations, rules, orders and approval which shall then be in effect and
required by the relevant stock exchanges on which the Common Shares are traded
and by government entities as set forth below or as the Committee in its sole
discretion shall deem necessary or advisable. Specifically, in connection with
the Securities Act upon exercise of any Stock Option, the Company shall not be
required to issue Common Shares unless the Committee has received evidence
satisfactory to it to the effect that the Optionee will not transfer such shares
except pursuant to a registration statement in effect under such Act or unless
an opinion of counsel satisfactory to the Company has been received by the
Company to the effect that such registration is not required. Any determination
in this connection by the Committee shall be final, binding and conclusive. The
Company may, but shall in no event be obligated to take any other affirmative
action in order to cause the exercise of a Stock Option or the issuance of
Common Shares purchase thereto to comply with any law or regulation of any
government authority.


 

--------------------------------------------------------------------------------

ARTICLE X
Miscellaneous Provisions

     1.      No person shall have any claim or right to be granted a Stock
Option under the Plan, and the grant of an NQSO under the Plan shall not be
construed as giving an Optionee the right to be retained by the Company.
Furthermore, the Company expressly reserves the right at any time to terminate
its relationship with an Optionee with or without cause, free from any
liability, or any claim under the Plan, except as provided herein, in an option
agreement, or in any agreement between the Company and the Optionee. 


     2.      Any expenses of administering this Plan shall be borne by the
Company.


     3.      The payment received from Optionee from the exercise of Stock
Options under the Plan shall be used for the general corporate purposes of the
Company.


     4.      The place of administration of the Plan shall be in the State of
Nevada, and the validity, contraction, interpretation, administration and effect
of the Plan and its rules and regulations, and rights relating to the Plan,
shall be determined solely in accordance with the laws of the State of Nevada.


     5.      Without amending the Plan, grants may be made to persons who are
foreign nationals or employed outside the United States, or both, on such terms
and conditions, consistent with the Plan’s purpose, different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to create equitable opportunities given differences in tax laws in
other countries.


     6.      In addition to such other rights of indemnification as they may
have as members of the Board or Committee, the members of the Committee shall be
indemnified by the Company against all costs and expenses reasonably incurred by
them in connection with any action, suit or proceeding to which they or any of
them may be party by reason of any action taken or failure to act under or in
connection with the Plan or any Stock Option granted thereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except a
judgment based upon a finding of bad faith; provided that upon the institution
of any such action, suit or proceeding a Committee member shall in writing, give
the Company notice thereof and an opportunity, at its own expense, to handle and
defend the same before such Committee member undertakes to handle and defend it
on his own behalf.


--------------------------------------------------------------------------------

 

     7.      Stock Options may be granted under this Plan from time to time, in
substitution for stock options held by employees of other corporations who are
about to become employees
of the Company as the result of a merger or consolidation of the employing
corporation with the Company or the acquisition by the Company of the assets of
the employing corporation or the acquisition by the Company of stock of the
employing corporation as a result of which it become a subsidiary of the
Company. The terms and conditions of such substitute stock options so granted
may vary from the terms and conditions set forth in this Plan to such extent as
the Board of Directors of the Company at the time of grant may deem appropriate
to conform, in whole or in part, to the provisions of the stock options in
substitution for which they are granted, but no such variations shall be such as
to affect the status of any such substitute stock options as a stock option
under Section 422A of the Code.


     8.      Notwithstanding anything to the contrary in the Plan, if the
Committee finds by a majority vote, after full consideration of the facts
presented on behalf of both the Company and Optionee, that the Optionee has been
engaged in fraud, embezzlement, theft, commission of a felony or proven
dishonesty in the course of his association with the Company or any subsidiary
corporation which damaged the Company or any subsidiary corporation, or for
disclosing trade secrets of the Company or any subsidiary corporation, the
Optionee shall forfeit all unexercised Stock Options and all exercised NQSO’s
under which the Company has not yet delivered the certificates and which have
been earlier granted the Optionee by the Committee. The decision of the
Committee as to the case of an Optionee’s discharge and the damage done to the
Company shall be final. No decision of the Committee, however, shall affect the
finality of the discharge of such Optionee by the Company or any subsidiary
corporation in any manner. Further, if the Optionee voluntarily terminates
employment with the Company, the Optionee shall forfeit all unexercised stock
options.

 

ARTICLE XI
Written Agreement

Each Stock Option granted hereunder shall be embodied in a written Stock Option
Agreement which shall be subject to the terms and conditions prescribed above
and shall be signed by the Optionee and by the President or any Vice President
of the Company, for and in the name and on behalf of the Company. Such Stock
Option Agreement shall contain such other provisions as the Committee, in its
discretion shall deem advisable.

ARTICLE XII
Effective Date

This Plan shall become unconditionally effective as of the effective date of
approval of the Plan by the Board of Directors of the Company. No Stock Option
may be granted later than ten (10) years from the effective date of the Plan;
provided, however, that the Plan and all outstanding Stock Options shall remain
in effect until such NQSO’s have expired or until such options are cancelled.



 

--------------------------------------------------------------------------------





Number of Shares: _______________

Date of Grant: _______________



NONQUALIFIED STOCK OPTION AGREEMENT

AGREEMENT made this _____ day of __________________, 200___, between
_________________ ________________________ (the “Optionee”), and BLACK TUSK
MINERALS INC., a Nevada corporation (the “Company”).
1. Grant of Option. The Company, pursuant to the provisions of the 2009 BLACK
TUSK MINERALS INC. Nonqualified Stock Option Plan (the “2009 Plan”), set forth
as Attachment A hereto, hereby grants to the Optionee, subject to the terms and
conditions set forth or incorporated herein, an Option to purchase from the
Company all or any part of an aggregate of _______________ Common Shares, as
such Common Shares are now constituted, at the purchase price of
$_______________ per share. The provisions of the 2009 Plan governing the terms
and conditions of the Option granted hereby are incorporated in full herein by
reference.
2. Exercise. The Option evidenced hereby shall be exercisable in whole or in
part by the delivery to and receipt by the Company of (i) a written notice of
election to exercise, in the form set forth in Attachment B hereto, specifying
the number of shares to be purchased; (ii) accompanied by payment of the full
purchase price thereof in cash or certified check payable to the order of the
Company and, (iii) by return of this Stock Option Agreement for endorsement of
exercise by the Company.
3. Transferability. The Option evidenced hereby is NOT assignable or
transferable by the Optionee other than by the Optionee’s will, by the laws of
descent and distribution, as provided in paragraph 10 of Article V of the 2009
Plan. The Option shall be exercisable only by the Optionee during his lifetime.
 



 

BLACK TUSK MINERALS INC.

 

 

 

 

BY:

_______________________________________

 

 

Gavin Roy, President

 







ATTEST:

 

________________________________________

Secretary





--------------------------------------------------------------------------------

Optionee hereby acknowledges receipt of a copy of the 2009 Plan, attached hereto
and accepts this Option subject to each and every term and provision of such
Plan. Optionee hereby agrees to accept as binding, conclusive and final, all
decisions or interpretations of the Compensation Committee or the Board of
Directors administering the 2009 Plan on any questions arising under such Plan.
Optionee recognizes that if Optionee’s employment with the Company or any
subsidiary thereof shall be terminated with cause, or by the Optionee, all of
the Optionee’s rights hereunder shall thereupon terminate; and that, pursuant to
paragraph 11 of Article V of the 2009 Plan, this Option may not be exercised
while there is outstanding to Optionee any unexercised Stock Option, granted to
Optionee before the date of grant of this Option, to purchase Common Shares of
the Company or any parent or subsidiary thereof.



Dated: _________________________________

 

 

 

 

___________________________________

 

Optionee

 

 

___________________________________

 

Type or Print Name

 

 

___________________________________

 

Address

 

 

___________________________________

 

Social Security No.



 

--------------------------------------------------------------------------------

Secretary
BLACK TUSK MINERALS INC.
7425 Arbutus Street
Vancouver, British Columbia
Canada V6P 5T2
 

Dear Sir/Madam:
1.     Pursuant to the Stock Option Agreement dated _______________, between
BLACK TUSK MINERALS INC. and _________________, I hereby elect to purchase
______ shares of the common stock of BLACK TUSK MINERALS INC. at the price of
$__________ per share.
2.     Payments. My check in the amount of $________ is enclosed as the purchase
price for ________shares which I am electing to purchase.
3.     Certificates. The shares are to be in registered in the name of
_________________________ and delivered to the address below.
4.     Stock Option Agreement. In the event there remains an unexercised balance
of common shares under the Option, a new Stock Option Agreement shall be issued
for the balance of unexercised common shares and delivered together with the
Certificate.
 



Dated: __________________________________


Yours very truly,

__________________________________
Signature
 
 
__________________________________
Name

Address:
__________________________________
__________________________________
__________________________________




